                                                                     .. ;I )( ..   , ·,. '. I \
                                                                                     ;    "       '
                                                                                                      T




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                           V

STANLEY KOSHY,
                                   Plaintiff,                               17 CIVIL 7781 (VB)

                 -against-                                                     JUDGMENT

REGENERON PHARMACEUTICALS, INC.,
                  Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated December 18, 2019, defendant's motion for

summary judgment is GRANTED. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that

any appeal from the order would not be taken in good faith, and therefore in forma pauperis

status is denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962); accordingly, the case is closed.

Dated: New York, New York
       December 18, 2019



                                                                      RUBY J. KRAJICK

                                                                           Clerk of Court
                                                               BY:

                                                                           Deputy         cier
